Exhibit 10.2
 
WILHELMINA INTERNATIONAL, INC.
200 CRESCENT COURT, SUITE 1400
DALLAS, TEXAS 75201
 


 
 
September 25, 2012
 
To:          Alex Vaickus
c/o Wilhelmina International, Ltd.
300 Park Avenue South
New York, NY 10010


We are pleased to inform you that on September 25, 2012 the Board of Directors
of Wilhelmina International, Inc. (the “Company”) granted you non-qualified
options (the “Options”) to purchase two million (2,000,000) shares of the
Company’s common stock, at a price of $.117 per share and otherwise in
accordance with the Company’s 2011 Incentive Plan (the “Plan”).  The shares of
Common Stock issuable upon exercise of the Options are referred to hereinafter
as the “Stock.”


The Options will become exercisable as follows:  (a) as to 400,000 shares of
Stock, on or after September 25, 2013; (b) as to a further 400,000 shares of
Stock, on or after September 25, 2014; (c) as to a further 400,000 shares of
Stock, on or after September 25, 2015; (d) as to a further 400,000 shares of
Stock, on or after September 25, 2016 and (e) as to the final 400,000 shares of
Stock, on or after September 25, 2017.  Each such Option will expire on
September 25, 2022.


These Options are issued in accordance with and are subject to and conditioned
upon all of the terms and conditions of the Plan (a copy of which in its present
form is attached hereto), as from time to time amended, provided, however, that
no future amendment or termination of the Plan shall, without your consent,
alter or impair any of your rights or obligations under the Options.  Reference
is made to the terms and conditions of the Plan, all of which are incorporated
by reference in this option agreement as if fully set forth herein.
 
Notwithstanding any other provision in this option agreement or the Plan, no
Option may be exercised unless and until the Stock to be issued upon the
exercise of the Option has been registered under the Securities Act of 1933 (the
“Securities Act”) and applicable state securities laws, or are, in the opinion
of counsel to the Company, exempt from such registration in the United
States.  The Company shall not be under any obligation to register the Stock,
although the Company may in its sole discretion register the Stock at such time
as the Company shall determine.  If the Company chooses to comply with an
exemption from registration, the Stock may, at the direction of the Committee,
bear an appropriate restrictive legend restricting the transfer or pledge of the
Stock, and the Committee may also give appropriate stop transfer instructions
with respect to the Stock to the Company’s transfer agent.
 
 
 

--------------------------------------------------------------------------------

 
You understand and acknowledge that, under existing law, unless at the time of
the exercise of these Options a registration statement under the Securities Act
is in effect as to the Stock (i) any Stock purchased by you upon exercise of
these Options may be required to be held indefinitely unless the Stock is
subsequently registered under the Securities Act or an exemption from such
registration is available; (ii) any sales of the Stock made in reliance upon
Rule 144 promulgated under the Securities Act may be made only in accordance
with the terms and conditions of that rule (which, under certain circumstances,
restricts the number of shares which may be sold and the manner in which shares
may be sold); (iii) in the case of securities to which Rule 144 is not
applicable, some other exemption will be required; (iv) certificates for Stock
to be issued to you hereunder shall bear a legend to the effect that the Stock
has not been registered under the Securities Act and that the Stock may not be
sold, hypothecated or otherwise transferred in the absence of an effective
registration statement under the Securities Act relating thereto or an opinion
of counsel satisfactory to the Company that such registration is not required;
(v) the Company may place an appropriate “stop transfer” order with its transfer
agent with respect to the Stock; and (vi) the Company has undertaken no
obligation to register the Stock or to include the Stock in any registration
statement which may be filed by it subsequent to the issuance of the Stock to
you.  In addition, you understand and acknowledge that the Company has no
obligation to you to furnish information necessary to enable you to make sales
under Rule 144.
 
These Options (or installment thereof) are to be exercised by delivering to the
Company a written notice of exercise in the form attached hereto as Exhibit A,
specifying the number of shares of Stock to be purchased, together with payment
of the purchase price of the Stock to be purchased.  The purchase price is to be
paid in cash or, at the discretion of the Committee, by one of the other means
provided in the Plan and referenced on Exhibit A.
 
 Kindly evidence your acceptance of these Options and your agreement to comply
with the provisions hereof and of the Plan by executing this option agreement
under the words “Agreed To and Accepted.”
 

 
Very truly yours,
     
WILHELMINA INTERNATIONAL, INC.
              By: /s/ Mark Schwarz   Name: Mark Schwarz   Title: CEO        
AGREED TO AND ACCEPTED:
                      /s/ Alex Vaickus        
Alex Vaickus
     



 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
WILHELMINA INTERNATIONAL, INC.
200 Crescent Court, Suite 1400
Dallas, Texas 75201


 
Gentlemen:
 
Notice is hereby given of my election to purchase _____________ shares of Common
Stock, $0.01 par value (the “Stock”), of WILHELMINA INTERNATIONAL, INC. (the
“Company”), at a price of $.117 per share, pursuant to the provisions of the
stock option granted to me on September 25, 2012 under the Company’s 2011
Incentive Plan.  Enclosed in payment for the Stock is:
 

  o  
my check in the amount of $    ____    .
*
o  
     _____    shares of Stock having a total value of $              , such
value based on the Fair Market Value (as defined in the Plan) of the Stock.
*
o  
the cancellation of ____________ shares of Stock pursuant to the cashless
exercise provision of the Plan having a total value of $  ___     , such value
based on the Fair Market Value (as defined in the Plan) of the Stock.
*
o  
a combination of the foregoing, as indicated above.

 
 
The following information is supplied for use in issuing and registering the
Stock purchased hereby:
 

 
Number of Certificates and Denominations
                                                                                
       
Name
                                                                                
       
Address
                                                                                
         
                                                                                
       
Social Security Number
                                                                                

 
 
Dated:
                                                                                
         
Very truly yours,
         
                                                                                

* Subject to the approval of the Committee.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 